Exhibit 10.17

TORREYPINES THERAPEUTICS, INC.

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (“Agreement”), TorreyPines
Therapeutics, Inc. (the “Company”) has awarded you a Restricted Stock Unit
pursuant to Section 6(b) of the Company’s 2006 Equity Incentive Plan (the
“Plan”) for the number of shares of the Company’s common stock (“Common Stock”)
indicated in the Grant Notice (collectively, the “Award”).  Capitalized terms
not explicitly defined in this Agreement but defined in the Plan shall have the
same definitions as in the Plan.

The details of your Award are as follows.

1.             DISTRIBUTION OF SHARES OF COMMON STOCK.  The Company will deliver
to you a number of shares of Common Stock equal to the number of vested shares
of Common Stock subject to your Award on the vesting date or dates provided in
your Grant Notice; provided, however, that if, no later than December 31, 2007,
you elect to defer delivery of such shares of Common Stock beyond the vesting
date, then the Company will deliver such shares to you on the date or dates that
you so elect (the “Settlement Date”); provided further, that notwithstanding any
such deferral election, upon termination of your Continuous Service, all vested
shares of Common Stock subject to your Award shall be delivered to you as soon
as practicable after your date of termination.  If such deferral election is
made, the Board (or appropriate committee thereof) will, in its sole discretion,
establish the rules and procedures for such deferrals.  Notwithstanding the
foregoing, in the event that the Company determines that you are subject to its
policy regarding insider trading of the Company’s stock and any shares of Common
Stock subject to your Award are scheduled to be delivered on a day (the
“Original Distribution Date”) that does not occur during an open “window period”
applicable to you, as determined by the Company in accordance with such policy,
then such shares shall not be delivered on such Original Distribution Date and
shall instead be delivered as soon as practicable within the next open “window
period” applicable to you pursuant to such policy; provided, however, that in no
event shall the delivery of the shares be delayed pursuant to this provision
beyond the later of: (a) December 31st of the same calendar year of the Original
Distribution Date, or (b) the 15th day of the third calendar month following the
Original Distribution Date.

2.             CONSIDERATION.   The Common Stock delivered to you pursuant to
Section 1 of this Agreement shall be deemed paid, in whole or in part, in
consideration of your services to the Company in the amounts and to the extent
required by law.

3.             VESTING.  Subject to the limitations contained herein, your Award
will vest as provided in the Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service.

4.             NUMBER OF SHARES.   The number of shares of Common Stock subject
to your Award may be adjusted from time to time for Capitalization Adjustments,
as provided in the Plan.

1


--------------------------------------------------------------------------------


5.             ADDITIONAL RESTRICTIONS OR CONDITIONS TO ISSUANCE AND DELIVERY OF
SHARES.  Notwithstanding any other provision of this Agreement or the Plan, the
Company will not be obligated to issue or deliver any shares of Common Stock
pursuant to this Agreement (i) until all additional restrictions or conditions
to the Award have been satisfied or removed, (ii) until, in the opinion of
counsel to the Company, all applicable federal and state laws and regulations
have been complied with, (iii) if the outstanding Common Stock is at the time
listed on any stock exchange or included for quotation on an inter-dealer
system, until the shares to be delivered have been listed or included or
authorized to be listed or included on such exchange or system upon official
notice of notice of issuance, (iv) if it might cause the Company to issue or
sell more shares of Common Stock than the Company is then legally entitled to
issue or sell, and (v) until all other legal matters in connection with the
issuance and delivery of such shares have been approved by counsel to the
Company.

6.             EXECUTION OF DOCUMENTS.  You hereby acknowledge and agree that
the manner selected by the Company by which you indicate your consent to your
Grant Notice is also deemed to be your execution of your Grant Notice and of
this Agreement.  You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.  This Agreement
shall be deemed to be signed by the Company and you upon the respective signing
by the Company and you of the Grant Notice to which it is attached.

7.             COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. 
Notwithstanding anything to the contrary set forth herein, the Company may amend
this Agreement and your Award at any time and in any and all respects without
your consent as the Company may, in its sole discretion, deem appropriate in
order to comply with the requirements of the Treasury Department regulations and
other guidance governing Section 409A of the Code.  The Company will notify you
of any such changes made to this Agreement and your Award.

8.             SECURITIES LAW COMPLIANCE.  You may not be issued any shares of
Common Stock under your Award unless the shares are either (i) then registered
under the Securities Act or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act.  Your
Award must also comply with other applicable laws and regulations governing the
Award, and you shall not receive such shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

9.             NON-TRANSFERABILITY.  Your Award is not transferable, except by
will or by the laws of descent and distribution.  Notwithstanding the foregoing,
by delivering written notice to the Company, in a form satisfactory to the
Company, you may designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of shares of Common Stock
pursuant to Section 1 of this Agreement.

10.          AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue such
service.  In addition, nothing in your Award will obligate the Company or an
Affiliate, their respective stockholders, boards of directors or employees to
continue any relationship that you might have as an employee of the Company or
an Affiliate.

2


--------------------------------------------------------------------------------


11.          UNSECURED OBLIGATION.  Your Award is unfunded, and as a holder of a
vested Restricted Stock Unit, you will be considered an unsecured creditor of
the Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock pursuant to this Agreement.  You will not have voting or any other
rights as a stockholder of the Company with respect to the shares of Common
Stock subject to your Award until such shares of Common Stock are issued to you
pursuant to Section 1 of this Agreement.   Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company.  Nothing contained
in this Agreement, and no action taken pursuant to its provisions, will create
or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

12.          WITHHOLDING OBLIGATIONS.

(a)           On or before the time you receive a distribution of shares of
Common Stock pursuant to your Award, or at any time thereafter as requested by
the Company, you hereby authorize any required withholding from the shares of
Common Stock, payroll and any other amounts payable to you and otherwise agree
to make adequate provision for any sums required to satisfy the Federal, state,
local and foreign tax withholding obligations of the Company or an Affiliate, if
any, which arise in connection with your Award.

(b)           Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company will have no obligation to issue a
certificate for such shares of Common Stock.

13.          NOTICES.  All notices with respect to the Plan shall be in writing
and shall be hand delivered or sent by first class mail or reputable overnight
delivery service, expenses prepaid.  Notice may also be given by electronic mail
or facsimile and shall be effective on the date transmitted if confirmed within
24 hours thereafter by a signed original sent in a manner provided in the
preceding sentence.  Notices to the Company or the Board shall be delivered or
sent to the Company’s headquarters, to the attention of its Chief Financial
Officer.  Notices to any Participant or holder of shares of Common Stock issued
pursuant to an Award shall be sufficient if delivered or sent to such person’s
address as it appears in the regular records of the Company or its transfer
agent.

14.          HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and will not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

15.          AMENDMENT.  Nothing in this Agreement shall restrict the Company’s
ability to exercise its discretionary authority pursuant to Section 2 of the
Plan; provided, however, that no such action may, without your consent,
adversely affect your rights under your Award and this Agreement. 
Notwithstanding the foregoing, the Company may amend this Agreement and your
Award without your consent as provided in Section 7 of this Agreement.  Without
limiting the foregoing, the Board (or appropriate committee thereof) reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to

3


--------------------------------------------------------------------------------


carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the Award which is then subject to restrictions as provided herein.

16.          MISCELLANEOUS.

(a)           The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

(d)           This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)           All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

17.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan will control; provided, however,
that Section 1 of this Agreement will govern the timing of any distribution of
shares of Common Stock under your Award.  The Board (or appropriate committee
thereof) will have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Board (or
appropriate committee thereof) will be final and binding upon you, the Company,
and all other interested persons. No member of the Board (or appropriate
committee thereof) will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

18.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement will not be included as compensation, earnings,
salaries, or other similar terms used when calculating the employee’s benefits
under any employee benefit plan sponsored by the Company or any Affiliate except
as such plan otherwise expressly provides. The Company

4


--------------------------------------------------------------------------------


expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

19.          CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement will be governed by the law of the state of California without
regard to such state’s conflicts of laws rules.

20.          SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

5


--------------------------------------------------------------------------------